Citation Nr: 1016608	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of left knee trauma, status post anterior cruciate 
ligament, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post operative 
residuals of a right knee disorder, secondary to service-
connected left knee disorders.

4.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected left knee disorders.

5.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected left knee 
disorders.

6.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected left 
knee disorders.

7.  Entitlement to service connection for a thoracic disorder 
as secondary to service-connected left knee disorders.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Portland, 
Oregon, that denied the benefits sought.  The Veteran 
appealed.  The rating decision also denied entitlement to 
service connection for a lumbar disorder secondary to left 
knee disorders.  In a January 2007 rating decision, a 
decision review officer granted entitlement to service 
connection for lumbar degenerative disc disease as aggravated 
by the service-connected left foot disorder and assigned an 
initial 10 percent evaluation, effective October 2004.  See 
38 C.F.R. § 19.26(d) (2009).  

A February 2007 RO letter informed the Veteran of the January 
2007 rating decision and his appeal rights, and also that it 
was deemed a complete grant of the benefits sought.  There is 
no indication in the claims file that the Veteran appealed 
either the initial rating or the effective date.  See 
38 C.F.R. § 20.200 (2009); see also Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Thus, the Board deems the lumbar 
claim resolved, and it will not be discussed in the decision 
below.  

A January 2010 RO letter informed the Veteran that he was 
scheduled for a Travel Board Hearing on February 24, 2010.  
There is no indication in the claims file that the Veteran 
did not receive the letter or evidence it was returned to VA 
by postal authorities as undeliverable.  The Veteran failed 
to appear for his scheduled hearing, and the claims file 
contains no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009). 

The issues of entitlement to service connection for cervical 
and thoracic disorders secondary to service-connected left 
knee disorders are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Post-operative residuals of left knee trauma, status post 
anterior cruciate ligament, are not manifested by either 
moderate lateral instability or subluxation, a limitation of 
flexion to 30 degrees, or a limitation of extension to 15 
degrees.

2.  The preponderance of the probative evidence indicates 
that a right knee disorder is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence shows there 
is no diagnosed left hip disorder.

4.  The preponderance of the probative evidence shows there 
is no diagnosed right hip disorder.




CONCLUSIONS OF LAW

1.  The schedular criteria for separate evaluations greater 
than 10 percent for post-operative residuals of left knee 
trauma, status post anterior cruciate ligament; and for left 
knee degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

2.  Post operative residuals of a right knee disorder are not 
proximately due to, the result of, or aggravated by, his 
service-connected left knee disorders.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.159, 3.310.

3.  A left hip disorder was not incurred or aggravated in-
service, and it was not caused and is not aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.310.

4.  A right hip disorder was not incurred or aggravated in-
service, and it was not caused and is not aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been substantially 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  

The November 2004 letter did not inform the Veteran how 
disability ratings and effective dates are assigned but the 
Board finds this omission did not prejudice the appellant.  
The omission was not prejudicial as concerns the Veteran's 
service connection claims because the Board denies those 
claims in the decision below.  Thus, the issue is mooted in 
as much as questions concerning the assignment of an initial 
rating or an effective date will not be reached.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
As concerns the Veteran's increased rating claim, the 
statement of the case fully apprised him of the rating 
criteria applicable to his disability and what evidence was 
needed to meet the criteria for a higher rating.  Further, at 
no time has the Veteran or his representative indicated an 
unawareness of what evidence is needed to show entitlement to 
an increased rating.  The notice in the statement of the case 
was reiterated and expanded in the supplemental statements of 
the case of record, as well as a July 2008 RO letter that 
provided a comprehensive review and reiteration of all 
applicable rating criteria and how VA determines disability 
evaluations and effective dates.

Thus, the omission of pre-decision notice of how disability 
evaluations and effective dates are determined did not 
frustrate the purposes of content-compliant notice.  The 
Board further finds the evidence of record shows the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his claims at all times.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  The claims were reviewed 
on a de nova basis on more than one occasions, as noted in 
the supplemental statements of the case of record.  Thus, any 
error was nonprejudicial and rendered harmless.  See Shinseki 
v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 
(2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  The appellant and his representative 
asserted in the Veteran's substantive appeal (VA Form 9) that 
the July 2005 Compensation and Pension examination was 
inadequate.  The Board, however, finds the examination is 
helpful to an informed appellate review and finds no 
violation of the duty to assist.

The Veteran noted two bases for his assertion that he should 
receive another examination: 1) the examination was conducted 
by a nurse practitioner instead of a physician; and, 2) the 
examiner did not in fact address the seminal issue of his 
claim, that is, the examiner did not render-or avoided 
offering, an opinion as to any nexus between his disorder and 
either his active service or his service-connected left knee 
disorders.

The July 2005 examination report notes the examination was 
conducted by a physician's assistant.  The fact an examiner 
is a physician's assistant or a nurse practitioner, standing 
alone, is not a valid basis on which to support an assertion 
of an inadequate examination, as both require specialized 
medical training.  Thus, the Board deems the presumption of 
regularity applicable to examinations conducted by a 
physician's assistant or nurse practitioner, absent specific 
evidence that may tend to rebut the presumption.  The 
Veteran's assertion that the examiner failed to render the 
nexus opinion requested by the RO, if substantiated by the 
examination report, would in fact rebut the presumption of 
regularity and mandate a remand for another examination.  See 
generally Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The Veteran asserts the examiner noted only that an opinion 
could not be rendered except via speculation.

First, the Board agrees with the Veteran that such an opinion 
would in fact amount to no opinion, and either remand for 
clarification or another examination would be required.  
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. March 25, 
2010).  In this case, however, the four corners of the 
examination report shows the examiner did in fact render an 
opinion which is helpful to an informed and adequate 
appellate review.  See Nieves v. Rodriguez, 22 Vet. App. 295 
(2008).

The examiner specifically noted that his nexus opinion was 
based on the review of the claims file, interview of the 
Veteran, and the findings on clinical examination.  Based on 
those factors, the examiner opined the most likely etiology 
for the Veteran's right knee disorder was a November 1999 
motor vehicle accident in which the appellant was involved.  
The examiner further opined that based on an absence of 
supporting evidence from specific noted sources, the service-
connected left knee disorder did not aggravate the right knee 
disorder.  As concerns the bilateral hip disability, the 
examiner found no distinct disability affecting either hip.

In sum, the Board reads the examiner's report as finding 
that, given the documentary evidence of record and objective 
examination findings, the only basis on which one might find 
a nexus with the Veteran's service-connected left knee 
disorder is via resort to mere speculation.  This falls well 
short of playing the "speculation card" to avoid rendering 
an opinion.

In light of the above findings, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication, and the 
Board may address the merits of the appeal.  See 38 C.F.R. 
§ 3.159.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

The Veteran injured his left knee in a winter weather 
training exercise  during his active service.  Treatment 
included the debridement of the anterior cruciate ligament, 
which rendered him physically unable to perform his duties.  
A medical evaluation board recommended his discharge  A June 
1994 rating decision granted service connection and assigned 
an initial 20 percent rating under Diagnostic Code 5257, 
effective January 1993.  Following appropriate notice, an 
August 1997 rating decision reduced the rating from 20 to 10 
percent, effective December 1997.  VA received the Veteran's 
current claim for an increase in October 2004.

The applicable rating criteria provide for a 10 percent 
rating for slight recurrent instability, 20 percent for 
moderate instability, and 30 percent for severe instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The July 2005 examination report notes that the Veteran 
complained that his knee was looser than previously, he 
limped, and had weakness when descending stairs.  He also 
reported popping and pain in the knee, as well as persistent 
numbness to the anterior aspect of the proximal tibia 
underlying the surgical scar.  The Veteran noted he could not 
perform a deep knee bend or squatting maneuver.  He also 
noted he experienced flare-ups one to two times a month, for 
which he used Ibuprofen for relief.  The Veteran noted that 
since December 2004-when he began his current employment at 
an optical shop as a lens grinder under VA Vocation and 
Rehabilitation auspices, he had missed 10 to 15 days total 
due to knee and back pain.  He also noted that he frequently 
caught his left foot on the lip of a mat which caused him to 
trip and induce knee pain.  He reported not using the knee 
brace issued him because it exacerbated his knee discomfort.

Prior to the objective testing portion of the examination, 
the examiner noted the Veteran demonstrated no difficulty 
rising from his chair in the waiting room and extending his 
hand to the examiner to accept the examiner's in a 
traditional and firm handshake.  He did so without any 
hesitancy or pain.  He ambulated through the passageway 
without any evidence of a limp the examiner could perceive 
and he lowered himself into a chair in the examination room 
without any hesitation or evidence of difficulty or 
discomfort.  Upon request he was able to rise from a chair 
and remove his upper garments without hesitation or 
difficulty.  While preparing for the examination, the 
examiner noted that the appellant spontaneously bent over 
from a seated position to untie his shoes and remove his 
shoes and socks without evidence of pain or discomfort.  
During the examination, the Veteran moved about the 
examination room freely with no evidence of pain response, 
with the exception of when performing a deep knee bend or 
squat maneuver, which he was able to do with complaints of 
bilateral knee pain.  The Veteran had significant audible 
crepitus as he lowered himself and rose again from a deep 
knee bend or squatting position.  As a result of his pain, he 
was not able to perform repetitive deep knee bends or 
squatting maneuvers.

Examination revealed no evidence of obvious deformity while 
the Veteran was in a standing position.  Examination of the 
left knee revealed well healed, flat, nonadherent, and 
nontender surgical scars.  There also were barely visible 
arthroscopic scars.  The Veteran noted one area of the 
surgical scar of the region of the anterior tibial tuberosity 
that was numb.  Quadriceps and hamstring function against 
strong resistance was 5/5 symmetrically with palpable 
crepitus symmetrically.  Hamstring strength was 5/5 against 
strong resistance symmetrically.  Range of motion was 0 to 
101 degrees and 0 to 100 degrees without significant 
discomfort after five repetitions.  Drawer and Lachman's 
testing was negative for evidence of significant ligamentous 
laxity symmetrically.  The examiner could find no particular 
weakness, and there was a firm end point for left anterior 
cruciate ligament.  Varus and valgus maneuvers at 30 degrees 
of flexion were associated with a slight 3-degree rocking, 
both varus and valgus; and at 0 degrees of flexion a slight 
2-degree rocking in both varus and valgus directions.  
McMurray's test was negative to pain or click symmetrically.  
The examiner noted March 2004 x-rays that were read as having 
shown post-surgical changes and very mild degenerative 
changes in the left knee.  The diagnostic was impression of 
residuals of an anterior cruciate ligament repair with very 
mild degenerative joint changes.

The objective findings on clinical examination show the 
Veteran's left knee to approximate the assigned 10 percent 
rating.  38 C.F.R. § 4.7.  A higher rating under Diagnostic 
Code 5257 was not met or approximated, as the Drawer and 
Lachman's tests were negative for ligament laxity.  Further, 
the slight rocking to varus and valgus stressing at both 0 
and 30 degrees of flexion, shows not more than mild ligament 
laxity.  Thus, the left knee most nearly approximated a 10 
percent rating as of the July 2005 examination.  38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5257.  In light of the fact 
evaluations under Diagnostic Code 5257 are not based on 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.

The VA General Counsel has interpreted the rating criteria to 
allow for separate ratings for disabilities rated on the 
basis of limitation of motion, to include arthritis, and 
those based on instability where indicated by clinical 
findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 
62 Fed. Reg. 63,604 (1997).

The Board notes the x-ray examination results and the fact 
the examiner's diagnosis included degenerative joint changes 
as part of the post-operative left knee disorder.

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  These criteria provides that 
degenerative arthritis established by x-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A February 2008 rating decision granted entitlement to 
service connection for degenerative joint disease of the left 
knee due to the post-operative ligament repair, and assigned 
a separate 10 percent evaluation effective October 2004, the 
date the Veteran's claim was received.  A March 2008 RO 
letter informed the Veteran of the decision and of his rights 
of appeal.

The Board notes no indication or evidence in the claims file 
that the Veteran disagreed with the initial rating.  
Moreover, the limitation of motion of the left knee 
demonstrated at the 2005 examination was at the 
noncompensable rate under both Diagnostic Codes 5260 and 
5261.  Still, in light of the objective evidence of pain on 
motion, the assigned 10 percent rating is deemed compensation 
for functional loss due to pain, weakness, and fatigue, etc.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board finds that entitlement to a higher rating based on 
a limitation of motion was not met or approximated as flexion 
was not to 30 degrees or less, and extension was not to -15 
degrees or more.  The Board further notes the examiner 
measured the Veteran's left knee range of motion after 
repetitive use.  Thus, there is no factual basis for an 
increased rating due to additional loss of motion 
approximating either a limitation of flexion to 30 degrees, 
or a limitation of extension to -15 degrees.

A July 2009 VA examination report notes complaints of 
increased pain since the 2005 examination, for which the 
appellant reported receiving steroid injections.  He reported 
taking five to six days off from work due to left knee pain, 
but was able to do his job without restriction or 
accommodation.  He reportedly avoided unnecessary walking or 
stair climbing, and descending stairs or walking more than 
200 yards increased his pain.  He described having pain and 
popping when rising from a chair once or twice a week.  The 
use of a brace or Percocet reportedly lessened his pain.  The 
Veteran described his pain as chronic.  His last flare-up 
reportedly occurred one week prior to the examination when he 
turned in his home when his foot was planted.  The sudden 
increase in pain lasted four hours.  He denied any other 
flare-ups.  The Veteran noted his problem was pain, not 
weakness, fatigue, or lack of endurance.  He reported a 
feeling of instability but denied any subluxation, 
dislocation, incoordination, or falling.  He also denied any 
locking or giving away.

Physical examination revealed the Veteran to walk with a mild 
nonspecific limp.  He was able to do two-thirds of a squat 
limited by anterior knee pain.  Shoe wear was noted as 
normal.  Physical examination revealed an active range of 
motion of 0 to 130 degrees after three repetitions.  Passive 
range of motion was 0 to 140 degrees but with pain beyond 130 
degrees.  The left knee surgical scars were well healed.  
There was no spasm, focal weakness, or localized tenderness.  
During stress testing for laxity, the Veteran demonstrated 
guarding but no outward fear of injury.  There was no 
significant laxity on stress of the collaterals at 0 and 30 
degrees, or on stress of the cruciates at 30 and 90 degrees.  
The examiner noted the Veteran could voluntarily move his 
left tibia back and forth 5 millimeters with good end points 
palpated when that was done.  There was no atrophy, 
deformity, or malalignment; and no incoordination, 
instability, or subluxation.  Neither was there any 
ankylosis, edema, effusion, redness, heat, or drainage.  The 
diagnosis was patellofemoral syndrome left knee status post-
operative.

The objective findings on clinical examination show the 
Veteran's left knee continued to most nearly approximate a 10 
percent rating for the instability, and a separate 10 percent 
rating for the arthritis.  38 C.F.R. § 4.7.  A higher rating 
was not met or approximated as moderate instability was not 
demonstrated at the examination.  Indeed, the examiner noted 
the absence of any instability.  Further, a higher rating for 
arthritis was not met or approximated, as the left knee 
continued to demonstrate left knee motion at the 
noncompensable rate.  The examiner noted no additional loss 
of motion due to pain, weakness, or fatigue.  Thus, the 
preponderance of the evidence shows the left knee has more 
nearly approximated no more than a 10 percent rating for 
instability.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5257.  It also most nearly approximates a 10 percent rating 
for arthritis.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5260, 5003-5261.

Direct Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Analysis

A liberal reading of the Veteran's submissions leads to a 
finding that his assertions include an assertion of 
entitlement to direct service connection his right knee 
disorder.

Service treatment records, however, are entirely negative for 
any entries related to complaints, findings, or treatment 
for, right knee symptomatology.  The records related to the 
Veteran's in-service left knee injury, including his medical 
evaluation board, only note involvement of his left knee.  He 
was involved in an in-service motor vehicle accident in 
August 1992, however, the emergency room record notes the 
Veteran's sole complaint related to his right hand.  There 
were no findings related to his right knee.

A November 1999 entry by a private physician notes the 
appellant's complaints of a right knee injury after his 
involvement in a motor vehicle accident the day before.  The 
Veteran reported that, while he was not certain, he believed 
he hit his right knee as a result of the impact.  He also 
reported, however, he had experienced off-and-on problems 
with the right knee for some time.  X-rays indicated the 
possibility of a patellar fracture.  The examiner diagnosed a 
possible patellar fracture and also possible internal 
derangement.

May 2000 private physician's treatment records note the 
Veteran's long history of left knee symptomatology.  The 
entry also notes the Veteran "similarly injured the right," 
but the right knee was ignored due to its tendency to wax and 
wane.  The Veteran denied seeking medical care for the right 
knee.  

A June 2000 entry notes complaints of recurrent right knee 
soreness since 1992 with no significant initial injury.  The 
examiner suspected a ligament tear as the source.

The above entry offered no further clarification of 
"similarly injured."  In any event, it is evident the 
Veteran did not mention the 1999 car accident, as the 
examiner noted no significant initial injury.

The Board finds the preponderance of the evidence shows that 
a chronic right knee disorder was not shown in-service, and 
that right knee arthritis did not manifest at least to a 
compensable degree within one year of his separation from 
active service.  Indeed, degenerative joint disease was only 
recently diagnosed.  Thus, there is no factual basis for 
service connection on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309(a).  The Board discusses the VA examiner's 
nexus opinion in the discussion below on secondary service 
connection.  In sum, however, the Board is constrained to 
fine the preponderance of the evidence is against the claim 
of entitlement to service connection on a direct basis.  
38 C.F.R. § 3.303.

Secondary Service Connection Claims

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Right Knee.

The Veteran asserts his right knee disorder is the result of 
his compensating for his service-connected left knee 
disorder.  A July 2005 VA examination report notes that, 
after physical examination, the examiner diagnosed very mild 
degenerative joint changes of the right knee.  The examiner 
noted that, based on his review of the claims file, interview 
and examination of the Veteran, he found no evidence to 
support a relationship between mild right knee degenerative 
joint changes and his service-connected left knee post-
operative residuals.  The examiner also found no relationship 
between the right knee disorder and his service-connected 
left knee aggravated the right knee.  Instead, the examiner 
opined the likely etiology for the Veteran's right knee 
disorder was a post-service November 1999 motor vehicle 
accident.

The salient evidence of record is set forth above, and the 
evidence, as documented in the medical records which date 
from almost the Veteran's entire post-service period garner 
far more weight than his current assertions.  While there is 
evidence of the Veteran's reports of long-term right knee 
pain, other entries in his private records dated in 1998 also 
note his job was physically demanding.  The preponderance of 
the evidence shows he injured his right knee in a November 
1999 motor vehicle accident.  The July 2005 VA medical 
examiner opined that the postservice accident is the etiology 
for the Veteran's currently diagnosed right knee disorder.

In light of the above findings, while Wallin elements 1 and 2 
are present, critical element 3 is not.  There is no medical 
nexus between the Veteran's currently diagnosed right knee 
disorder and his service-connected left knee disorders.  
Thus, the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.310.  The benefit sought on appeal is denied.

Bilateral Hips.

The July 2005 VA examination report notes the objective 
findings on clinical examination revealed no positive 
findings.  X-rays were interpreted as showing no destructive 
process, and no abnormality was detected.  The examiner 
diagnosed a normal examination of bilateral hips.  In light 
of the foregoing, only Wallin element 1 is shown by the 
evidence, that is, only a currently diagnosed service-
connected disability is shown.  Elements 2 and 3 are not 
established by the evidence of record.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.310.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for post-operative 
residuals of left knee trauma, status post anterior cruciate 
ligament, is denied.

Entitlement to an increased evaluation for left knee 
degenerative joint disease is denied.  

Entitlement to service connection for post operative 
residuals of a right knee disorder, including secondary to 
service-connected left knee disorders is denied.

Entitlement to service connection for left hip disorder 
secondary to service-connected left knee disorders is denied.

Entitlement to service connection for right hip disorder 
secondary to service-connected left knee disorders is denied.


REMAND

The July 2005 examination report did not address the etiology 
of the Veteran's cervical and thoracic spine disorders, to 
include whether they are caused or aggravated by his left 
knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for cervical and 
thoracic disorders.  After the Veteran has 
signed the appropriate releases, any 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  The 
AMC/RO is asked to make all reasonable 
efforts not to obtain duplicative records 
already associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, and 
regardless to whether additional records 
are obtained, the AMC/RO shall arrange an 
orthopedic examination of the Veteran by an 
orthopedic physician.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review as 
part of the examination.

As concerns the Veteran's currently 
diagnosed cervical spine disorder, ask the 
examiner to opine whether it is at least as 
likely as not, i.e., is there at least a 
50-50 chance, that any diagnosed cervical 
or thoracic disorder is medically linked to 
the Veteran's active service, to include a 
1992 motor vehicle accident, or to some 
other event.  In this regard, please note 
that the mere absence of service medical 
record entries alone in August 1992 is not 
a sufficient rationale to find the lack of 
a nexus.  

The examiner is also asked to opine whether 
it is at least as likely as not that the 
service-connected left knee disorders 
caused or aggravate any diagnosed cervical 
or thoracic spine disorder?  Any opinion 
must be fully explained and the rationale 
provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of left knee trauma, status post anterior cruciate 
ligament, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post operative 
residuals of a right knee disorder, secondary to service-
connected left knee disorders.

4.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected left knee disorders.

5.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected left knee 
disorders.

6.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected left 
knee disorders.

7.  Entitlement to service connection for a thoracic disorder 
as secondary to service-connected left knee disorders.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Portland, 
Oregon, that denied the benefits sought.  The Veteran 
appealed.  The rating decision also denied entitlement to 
service connection for a lumbar disorder secondary to left 
knee disorders.  In a January 2007 rating decision, a 
decision review officer granted entitlement to service 
connection for lumbar degenerative disc disease as aggravated 
by the service-connected left foot disorder and assigned an 
initial 10 percent evaluation, effective October 2004.  See 
38 C.F.R. § 19.26(d) (2009).  

A February 2007 RO letter informed the Veteran of the January 
2007 rating decision and his appeal rights, and also that it 
was deemed a complete grant of the benefits sought.  There is 
no indication in the claims file that the Veteran appealed 
either the initial rating or the effective date.  See 
38 C.F.R. § 20.200 (2009); see also Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Thus, the Board deems the lumbar 
claim resolved, and it will not be discussed in the decision 
below.  

A January 2010 RO letter informed the Veteran that he was 
scheduled for a Travel Board Hearing on February 24, 2010.  
There is no indication in the claims file that the Veteran 
did not receive the letter or evidence it was returned to VA 
by postal authorities as undeliverable.  The Veteran failed 
to appear for his scheduled hearing, and the claims file 
contains no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2009). 

The issues of entitlement to service connection for cervical 
and thoracic disorders secondary to service-connected left 
knee disorders are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Post-operative residuals of left knee trauma, status post 
anterior cruciate ligament, are not manifested by either 
moderate lateral instability or subluxation, a limitation of 
flexion to 30 degrees, or a limitation of extension to 15 
degrees.

2.  The preponderance of the probative evidence indicates 
that a right knee disorder is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence shows there 
is no diagnosed left hip disorder.

4.  The preponderance of the probative evidence shows there 
is no diagnosed right hip disorder.




CONCLUSIONS OF LAW

1.  The schedular criteria for separate evaluations greater 
than 10 percent for post-operative residuals of left knee 
trauma, status post anterior cruciate ligament; and for left 
knee degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

2.  Post operative residuals of a right knee disorder are not 
proximately due to, the result of, or aggravated by, his 
service-connected left knee disorders.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.159, 3.310.

3.  A left hip disorder was not incurred or aggravated in-
service, and it was not caused and is not aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.310.

4.  A right hip disorder was not incurred or aggravated in-
service, and it was not caused and is not aggravated by a 
service connected disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been substantially 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  

The November 2004 letter did not inform the Veteran how 
disability ratings and effective dates are assigned but the 
Board finds this omission did not prejudice the appellant.  
The omission was not prejudicial as concerns the Veteran's 
service connection claims because the Board denies those 
claims in the decision below.  Thus, the issue is mooted in 
as much as questions concerning the assignment of an initial 
rating or an effective date will not be reached.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
As concerns the Veteran's increased rating claim, the 
statement of the case fully apprised him of the rating 
criteria applicable to his disability and what evidence was 
needed to meet the criteria for a higher rating.  Further, at 
no time has the Veteran or his representative indicated an 
unawareness of what evidence is needed to show entitlement to 
an increased rating.  The notice in the statement of the case 
was reiterated and expanded in the supplemental statements of 
the case of record, as well as a July 2008 RO letter that 
provided a comprehensive review and reiteration of all 
applicable rating criteria and how VA determines disability 
evaluations and effective dates.

Thus, the omission of pre-decision notice of how disability 
evaluations and effective dates are determined did not 
frustrate the purposes of content-compliant notice.  The 
Board further finds the evidence of record shows the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his claims at all times.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  The claims were reviewed 
on a de nova basis on more than one occasions, as noted in 
the supplemental statements of the case of record.  Thus, any 
error was nonprejudicial and rendered harmless.  See Shinseki 
v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 
(2009).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  The appellant and his representative 
asserted in the Veteran's substantive appeal (VA Form 9) that 
the July 2005 Compensation and Pension examination was 
inadequate.  The Board, however, finds the examination is 
helpful to an informed appellate review and finds no 
violation of the duty to assist.

The Veteran noted two bases for his assertion that he should 
receive another examination: 1) the examination was conducted 
by a nurse practitioner instead of a physician; and, 2) the 
examiner did not in fact address the seminal issue of his 
claim, that is, the examiner did not render-or avoided 
offering, an opinion as to any nexus between his disorder and 
either his active service or his service-connected left knee 
disorders.

The July 2005 examination report notes the examination was 
conducted by a physician's assistant.  The fact an examiner 
is a physician's assistant or a nurse practitioner, standing 
alone, is not a valid basis on which to support an assertion 
of an inadequate examination, as both require specialized 
medical training.  Thus, the Board deems the presumption of 
regularity applicable to examinations conducted by a 
physician's assistant or nurse practitioner, absent specific 
evidence that may tend to rebut the presumption.  The 
Veteran's assertion that the examiner failed to render the 
nexus opinion requested by the RO, if substantiated by the 
examination report, would in fact rebut the presumption of 
regularity and mandate a remand for another examination.  See 
generally Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The Veteran asserts the examiner noted only that an opinion 
could not be rendered except via speculation.

First, the Board agrees with the Veteran that such an opinion 
would in fact amount to no opinion, and either remand for 
clarification or another examination would be required.  
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. March 25, 
2010).  In this case, however, the four corners of the 
examination report shows the examiner did in fact render an 
opinion which is helpful to an informed and adequate 
appellate review.  See Nieves v. Rodriguez, 22 Vet. App. 295 
(2008).

The examiner specifically noted that his nexus opinion was 
based on the review of the claims file, interview of the 
Veteran, and the findings on clinical examination.  Based on 
those factors, the examiner opined the most likely etiology 
for the Veteran's right knee disorder was a November 1999 
motor vehicle accident in which the appellant was involved.  
The examiner further opined that based on an absence of 
supporting evidence from specific noted sources, the service-
connected left knee disorder did not aggravate the right knee 
disorder.  As concerns the bilateral hip disability, the 
examiner found no distinct disability affecting either hip.

In sum, the Board reads the examiner's report as finding 
that, given the documentary evidence of record and objective 
examination findings, the only basis on which one might find 
a nexus with the Veteran's service-connected left knee 
disorder is via resort to mere speculation.  This falls well 
short of playing the "speculation card" to avoid rendering 
an opinion.

In light of the above findings, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication, and the 
Board may address the merits of the appeal.  See 38 C.F.R. 
§ 3.159.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

The Veteran injured his left knee in a winter weather 
training exercise  during his active service.  Treatment 
included the debridement of the anterior cruciate ligament, 
which rendered him physically unable to perform his duties.  
A medical evaluation board recommended his discharge  A June 
1994 rating decision granted service connection and assigned 
an initial 20 percent rating under Diagnostic Code 5257, 
effective January 1993.  Following appropriate notice, an 
August 1997 rating decision reduced the rating from 20 to 10 
percent, effective December 1997.  VA received the Veteran's 
current claim for an increase in October 2004.

The applicable rating criteria provide for a 10 percent 
rating for slight recurrent instability, 20 percent for 
moderate instability, and 30 percent for severe instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The July 2005 examination report notes that the Veteran 
complained that his knee was looser than previously, he 
limped, and had weakness when descending stairs.  He also 
reported popping and pain in the knee, as well as persistent 
numbness to the anterior aspect of the proximal tibia 
underlying the surgical scar.  The Veteran noted he could not 
perform a deep knee bend or squatting maneuver.  He also 
noted he experienced flare-ups one to two times a month, for 
which he used Ibuprofen for relief.  The Veteran noted that 
since December 2004-when he began his current employment at 
an optical shop as a lens grinder under VA Vocation and 
Rehabilitation auspices, he had missed 10 to 15 days total 
due to knee and back pain.  He also noted that he frequently 
caught his left foot on the lip of a mat which caused him to 
trip and induce knee pain.  He reported not using the knee 
brace issued him because it exacerbated his knee discomfort.

Prior to the objective testing portion of the examination, 
the examiner noted the Veteran demonstrated no difficulty 
rising from his chair in the waiting room and extending his 
hand to the examiner to accept the examiner's in a 
traditional and firm handshake.  He did so without any 
hesitancy or pain.  He ambulated through the passageway 
without any evidence of a limp the examiner could perceive 
and he lowered himself into a chair in the examination room 
without any hesitation or evidence of difficulty or 
discomfort.  Upon request he was able to rise from a chair 
and remove his upper garments without hesitation or 
difficulty.  While preparing for the examination, the 
examiner noted that the appellant spontaneously bent over 
from a seated position to untie his shoes and remove his 
shoes and socks without evidence of pain or discomfort.  
During the examination, the Veteran moved about the 
examination room freely with no evidence of pain response, 
with the exception of when performing a deep knee bend or 
squat maneuver, which he was able to do with complaints of 
bilateral knee pain.  The Veteran had significant audible 
crepitus as he lowered himself and rose again from a deep 
knee bend or squatting position.  As a result of his pain, he 
was not able to perform repetitive deep knee bends or 
squatting maneuvers.

Examination revealed no evidence of obvious deformity while 
the Veteran was in a standing position.  Examination of the 
left knee revealed well healed, flat, nonadherent, and 
nontender surgical scars.  There also were barely visible 
arthroscopic scars.  The Veteran noted one area of the 
surgical scar of the region of the anterior tibial tuberosity 
that was numb.  Quadriceps and hamstring function against 
strong resistance was 5/5 symmetrically with palpable 
crepitus symmetrically.  Hamstring strength was 5/5 against 
strong resistance symmetrically.  Range of motion was 0 to 
101 degrees and 0 to 100 degrees without significant 
discomfort after five repetitions.  Drawer and Lachman's 
testing was negative for evidence of significant ligamentous 
laxity symmetrically.  The examiner could find no particular 
weakness, and there was a firm end point for left anterior 
cruciate ligament.  Varus and valgus maneuvers at 30 degrees 
of flexion were associated with a slight 3-degree rocking, 
both varus and valgus; and at 0 degrees of flexion a slight 
2-degree rocking in both varus and valgus directions.  
McMurray's test was negative to pain or click symmetrically.  
The examiner noted March 2004 x-rays that were read as having 
shown post-surgical changes and very mild degenerative 
changes in the left knee.  The diagnostic was impression of 
residuals of an anterior cruciate ligament repair with very 
mild degenerative joint changes.

The objective findings on clinical examination show the 
Veteran's left knee to approximate the assigned 10 percent 
rating.  38 C.F.R. § 4.7.  A higher rating under Diagnostic 
Code 5257 was not met or approximated, as the Drawer and 
Lachman's tests were negative for ligament laxity.  Further, 
the slight rocking to varus and valgus stressing at both 0 
and 30 degrees of flexion, shows not more than mild ligament 
laxity.  Thus, the left knee most nearly approximated a 10 
percent rating as of the July 2005 examination.  38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5257.  In light of the fact 
evaluations under Diagnostic Code 5257 are not based on 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.

The VA General Counsel has interpreted the rating criteria to 
allow for separate ratings for disabilities rated on the 
basis of limitation of motion, to include arthritis, and 
those based on instability where indicated by clinical 
findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 
62 Fed. Reg. 63,604 (1997).

The Board notes the x-ray examination results and the fact 
the examiner's diagnosis included degenerative joint changes 
as part of the post-operative left knee disorder.

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a.  These criteria provides that 
degenerative arthritis established by x-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, 
a rating of 10 percent is applicable.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A February 2008 rating decision granted entitlement to 
service connection for degenerative joint disease of the left 
knee due to the post-operative ligament repair, and assigned 
a separate 10 percent evaluation effective October 2004, the 
date the Veteran's claim was received.  A March 2008 RO 
letter informed the Veteran of the decision and of his rights 
of appeal.

The Board notes no indication or evidence in the claims file 
that the Veteran disagreed with the initial rating.  
Moreover, the limitation of motion of the left knee 
demonstrated at the 2005 examination was at the 
noncompensable rate under both Diagnostic Codes 5260 and 
5261.  Still, in light of the objective evidence of pain on 
motion, the assigned 10 percent rating is deemed compensation 
for functional loss due to pain, weakness, and fatigue, etc.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board finds that entitlement to a higher rating based on 
a limitation of motion was not met or approximated as flexion 
was not to 30 degrees or less, and extension was not to -15 
degrees or more.  The Board further notes the examiner 
measured the Veteran's left knee range of motion after 
repetitive use.  Thus, there is no factual basis for an 
increased rating due to additional loss of motion 
approximating either a limitation of flexion to 30 degrees, 
or a limitation of extension to -15 degrees.

A July 2009 VA examination report notes complaints of 
increased pain since the 2005 examination, for which the 
appellant reported receiving steroid injections.  He reported 
taking five to six days off from work due to left knee pain, 
but was able to do his job without restriction or 
accommodation.  He reportedly avoided unnecessary walking or 
stair climbing, and descending stairs or walking more than 
200 yards increased his pain.  He described having pain and 
popping when rising from a chair once or twice a week.  The 
use of a brace or Percocet reportedly lessened his pain.  The 
Veteran described his pain as chronic.  His last flare-up 
reportedly occurred one week prior to the examination when he 
turned in his home when his foot was planted.  The sudden 
increase in pain lasted four hours.  He denied any other 
flare-ups.  The Veteran noted his problem was pain, not 
weakness, fatigue, or lack of endurance.  He reported a 
feeling of instability but denied any subluxation, 
dislocation, incoordination, or falling.  He also denied any 
locking or giving away.

Physical examination revealed the Veteran to walk with a mild 
nonspecific limp.  He was able to do two-thirds of a squat 
limited by anterior knee pain.  Shoe wear was noted as 
normal.  Physical examination revealed an active range of 
motion of 0 to 130 degrees after three repetitions.  Passive 
range of motion was 0 to 140 degrees but with pain beyond 130 
degrees.  The left knee surgical scars were well healed.  
There was no spasm, focal weakness, or localized tenderness.  
During stress testing for laxity, the Veteran demonstrated 
guarding but no outward fear of injury.  There was no 
significant laxity on stress of the collaterals at 0 and 30 
degrees, or on stress of the cruciates at 30 and 90 degrees.  
The examiner noted the Veteran could voluntarily move his 
left tibia back and forth 5 millimeters with good end points 
palpated when that was done.  There was no atrophy, 
deformity, or malalignment; and no incoordination, 
instability, or subluxation.  Neither was there any 
ankylosis, edema, effusion, redness, heat, or drainage.  The 
diagnosis was patellofemoral syndrome left knee status post-
operative.

The objective findings on clinical examination show the 
Veteran's left knee continued to most nearly approximate a 10 
percent rating for the instability, and a separate 10 percent 
rating for the arthritis.  38 C.F.R. § 4.7.  A higher rating 
was not met or approximated as moderate instability was not 
demonstrated at the examination.  Indeed, the examiner noted 
the absence of any instability.  Further, a higher rating for 
arthritis was not met or approximated, as the left knee 
continued to demonstrate left knee motion at the 
noncompensable rate.  The examiner noted no additional loss 
of motion due to pain, weakness, or fatigue.  Thus, the 
preponderance of the evidence shows the left knee has more 
nearly approximated no more than a 10 percent rating for 
instability.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5257.  It also most nearly approximates a 10 percent rating 
for arthritis.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5260, 5003-5261.

Direct Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Analysis

A liberal reading of the Veteran's submissions leads to a 
finding that his assertions include an assertion of 
entitlement to direct service connection his right knee 
disorder.

Service treatment records, however, are entirely negative for 
any entries related to complaints, findings, or treatment 
for, right knee symptomatology.  The records related to the 
Veteran's in-service left knee injury, including his medical 
evaluation board, only note involvement of his left knee.  He 
was involved in an in-service motor vehicle accident in 
August 1992, however, the emergency room record notes the 
Veteran's sole complaint related to his right hand.  There 
were no findings related to his right knee.

A November 1999 entry by a private physician notes the 
appellant's complaints of a right knee injury after his 
involvement in a motor vehicle accident the day before.  The 
Veteran reported that, while he was not certain, he believed 
he hit his right knee as a result of the impact.  He also 
reported, however, he had experienced off-and-on problems 
with the right knee for some time.  X-rays indicated the 
possibility of a patellar fracture.  The examiner diagnosed a 
possible patellar fracture and also possible internal 
derangement.

May 2000 private physician's treatment records note the 
Veteran's long history of left knee symptomatology.  The 
entry also notes the Veteran "similarly injured the right," 
but the right knee was ignored due to its tendency to wax and 
wane.  The Veteran denied seeking medical care for the right 
knee.  

A June 2000 entry notes complaints of recurrent right knee 
soreness since 1992 with no significant initial injury.  The 
examiner suspected a ligament tear as the source.

The above entry offered no further clarification of 
"similarly injured."  In any event, it is evident the 
Veteran did not mention the 1999 car accident, as the 
examiner noted no significant initial injury.

The Board finds the preponderance of the evidence shows that 
a chronic right knee disorder was not shown in-service, and 
that right knee arthritis did not manifest at least to a 
compensable degree within one year of his separation from 
active service.  Indeed, degenerative joint disease was only 
recently diagnosed.  Thus, there is no factual basis for 
service connection on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309(a).  The Board discusses the VA examiner's 
nexus opinion in the discussion below on secondary service 
connection.  In sum, however, the Board is constrained to 
fine the preponderance of the evidence is against the claim 
of entitlement to service connection on a direct basis.  
38 C.F.R. § 3.303.

Secondary Service Connection Claims

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Right Knee.

The Veteran asserts his right knee disorder is the result of 
his compensating for his service-connected left knee 
disorder.  A July 2005 VA examination report notes that, 
after physical examination, the examiner diagnosed very mild 
degenerative joint changes of the right knee.  The examiner 
noted that, based on his review of the claims file, interview 
and examination of the Veteran, he found no evidence to 
support a relationship between mild right knee degenerative 
joint changes and his service-connected left knee post-
operative residuals.  The examiner also found no relationship 
between the right knee disorder and his service-connected 
left knee aggravated the right knee.  Instead, the examiner 
opined the likely etiology for the Veteran's right knee 
disorder was a post-service November 1999 motor vehicle 
accident.

The salient evidence of record is set forth above, and the 
evidence, as documented in the medical records which date 
from almost the Veteran's entire post-service period garner 
far more weight than his current assertions.  While there is 
evidence of the Veteran's reports of long-term right knee 
pain, other entries in his private records dated in 1998 also 
note his job was physically demanding.  The preponderance of 
the evidence shows he injured his right knee in a November 
1999 motor vehicle accident.  The July 2005 VA medical 
examiner opined that the postservice accident is the etiology 
for the Veteran's currently diagnosed right knee disorder.

In light of the above findings, while Wallin elements 1 and 2 
are present, critical element 3 is not.  There is no medical 
nexus between the Veteran's currently diagnosed right knee 
disorder and his service-connected left knee disorders.  
Thus, the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.310.  The benefit sought on appeal is denied.

Bilateral Hips.

The July 2005 VA examination report notes the objective 
findings on clinical examination revealed no positive 
findings.  X-rays were interpreted as showing no destructive 
process, and no abnormality was detected.  The examiner 
diagnosed a normal examination of bilateral hips.  In light 
of the foregoing, only Wallin element 1 is shown by the 
evidence, that is, only a currently diagnosed service-
connected disability is shown.  Elements 2 and 3 are not 
established by the evidence of record.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.310.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for post-operative 
residuals of left knee trauma, status post anterior cruciate 
ligament, is denied.

Entitlement to an increased evaluation for left knee 
degenerative joint disease is denied.  

Entitlement to service connection for post operative 
residuals of a right knee disorder, including secondary to 
service-connected left knee disorders is denied.

Entitlement to service connection for left hip disorder 
secondary to service-connected left knee disorders is denied.

Entitlement to service connection for right hip disorder 
secondary to service-connected left knee disorders is denied.


REMAND

The July 2005 examination report did not address the etiology 
of the Veteran's cervical and thoracic spine disorders, to 
include whether they are caused or aggravated by his left 
knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for cervical and 
thoracic disorders.  After the Veteran has 
signed the appropriate releases, any 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  The 
AMC/RO is asked to make all reasonable 
efforts not to obtain duplicative records 
already associated with the claims file.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, and 
regardless to whether additional records 
are obtained, the AMC/RO shall arrange an 
orthopedic examination of the Veteran by an 
orthopedic physician.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review as 
part of the examination.

As concerns the Veteran's currently 
diagnosed cervical spine disorder, ask the 
examiner to opine whether it is at least as 
likely as not, i.e., is there at least a 
50-50 chance, that any diagnosed cervical 
or thoracic disorder is medically linked to 
the Veteran's active service, to include a 
1992 motor vehicle accident, or to some 
other event.  In this regard, please note 
that the mere absence of service medical 
record entries alone in August 1992 is not 
a sufficient rationale to find the lack of 
a nexus.  

The examiner is also asked to opine whether 
it is at least as likely as not that the 
service-connected left knee disorders 
caused or aggravate any diagnosed cervical 
or thoracic spine disorder?  Any opinion 
must be fully explained and the rationale 
provided.

In preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is advised that the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed cervical or thoracic 
disorder is unknowable.  The examiner is to 
attach a copy of his/her curriculum vitae.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  After the 
development requested has been completed, 
the AMC/RO should review the examination 
report(s) to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement corrective 
procedures at once.

5.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required
on his part.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


